Citation Nr: 0404852	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral pes planus with hallux valgus 
and residuals of a bunionectomy of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran's honorable period of active duty service was 
from December 1981 to August 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision that denied a disability 
evaluation in excess of 30 percent for service-connected 
bilateral pes planus with hallux valgus and residuals of a 
bunionectomy of the left great toe.  The veteran submitted a 
notice of disagreement (NOD) in July 2002, and the RO issued 
a statement of the case (SOC) in August 2002.  The veteran 
submitted a substantive appeal in August 2002.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected bilateral pes planus with 
hallux valgus and residuals of a bunionectomy of the left 
great toe are manifested, primarily, by "marked" flattening 
of the longitudinal arches on both sides bilaterally, hallux 
valgus deformities in each foot, tenderness of plantar 
surfaces bilaterally, tightening of the heel cords and heal 
cord shortening, and complaints of pain, weakness, and 
stiffness in the feet, increased with use and with weather 
changes, and without significant relief with use of orthotic 
devices; together, these symptoms produce functional 
impairment comparable to pronounced bilateral pes planus.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 50 percent rating for service-connected bilateral pes 
planus with hallux valgus and residuals of a bunionectomy of 
the left great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.57, 4.59, 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, prior to the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for an 
increased evaluation for service-connected bilateral pes 
planus with hallux valgus and residuals of a bunionectomy of 
the left great toe (to the maximum rating assignable), the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.

II.  Factual Background

A careful review of service medical records shows that the 
veteran complained of bilateral foot problems, and that he 
underwent a bunionectomy in service.

The report of a December 1993 VA examination reflects the 
following diagnoses:  Status-post left bunionectomy; hallux 
valgus deformity of both feet; mild degenerative joint 
disease of both first metatarsal phalangeal joints; and 
bilateral mild pes planus.

In a March 1994 rating decision, the RO granted service 
connection for bilateral foot condition, pes planus, hallux 
valgus, status-post bunionectomy of the left great toe, and 
assigned a zero percent rating under Diagnostic Code 5276, 
effective in October 1992.

Statements of the veteran in October 1998 reflect that he had 
been issued orthopedic devices for the deteriorating 
condition of his feet.

The veteran underwent a VA examination in December 1998, 
during which he reported his medical history.  The veteran 
also reported noticing pain on weightbearing, especially over 
the soft tissue portion of his heels.  On examination, there 
was flattening of the longitudinal arches bilaterally and no 
ankle pronation.  The veteran walked with a symmetrical gait, 
with a slight left-legged limp, with both feet slightly 
everted.  The physician noted tightness of both heel cords, 
allowing, with the knees straight, dorsiflexion only to 
approximately 100 degrees; with the knees flexed, the veteran 
had passive dorsiflexion to 90 degrees.  Plantar flexion 
bilaterally was to 120 degrees, with tenderness noted 
bilaterally over the origin of the plantar fascia.  No 
specific toe deformities were noted, although all toes had a 
slightly varus positioning and were all parallel.  There were 
no noted calloses over the weightbearing surface of the feet.  
The physician noted that the well-healed operative scar 
overlying the dorsal surface of the first metatarsophalangeal 
joint was not tender.  The physician diagnosed the veteran 
with bilateral pes planus with secondary plantar fasciitis, 
and heel cord shortening.

In February 1999, the RO increased the evaluation for 
service-connected bilateral pes planus with hallux valgus and 
residuals of a bunionectomy of the left great toe, from zero 
percent to 10 percent, effective in October 1998.  

VA progress notes, dated in February 1999, show an assessment 
of severe pes planus (supple).  The veteran reported that the 
continued deterioration of his foot condition caused him to 
lose work and to undergo physical therapy.

In August 1999, the RO increased the evaluation for service-
connected bilateral pes planus with hallux valgus and 
residuals of a bunionectomy of the left great toe, from 10 
percent to 30 percent, effective in October 1998.

VA progress notes, dated in December 2000, show that the 
veteran was fitted for custom-made orthotics.  Records show 
that, again, the veteran was fitted for bilateral foot 
orthotics in April 2002.

The veteran underwent a VA examination in May 2002, during 
which he reported his medical history.  The veteran 
reportedly noticed a new problem of feet swelling 
bilaterally, in the morning when cold, over the last 18 
months, which was associated with increased pain.  
Reportedly, the veteran could neither stand on his feet right 
away nor get out of bed without difficulty, and he required 
the use of a heating pad and cream to reduce the swelling and 
pain.  The veteran continued to have bilateral foot pain and 
stiffness, and reported weakness of his feet and ankles, and 
marked stiffness.  The veteran also reported flare-ups of 
pain and stiffness in cold weather, and had used crutches in 
the past.  He reported having multiple orthotics over the 
last three years without much benefit, but a new orthotic 
device recently seemed to help his balance but not decrease 
his pain.

On examination, the veteran appeared somewhat uncomfortable 
when he walked, everting his foot bilaterally at the ankle.  
Toe walking produced pain in the bottom of his feet; heel 
walking also caused pain in his feet.  The veteran had marked 
pes planus bilaterally, and a scar on the top of the left 
great toe.  The physician noted tenderness to compression 
over the metatarsal heads and metatarsophalangeal joints of 
the left foot-primarily at the great, second, and third 
toes-as well as along the plantar fascia of the left foot, 
primarily the medial aspect, and at the site of insertion of 
the Achilles tendon to the heel on the left.  The physician 
noted plantar flexion of the left ankle from 20 degrees to 30 
degrees, and inversion/eversion of the left foot measured 
10/0.

The right foot was tender over the metatarsophalangeal joint 
of the great toe, as well as over the metatarsal 
heads/metatarsophalangeal joints of the third and fourth 
toes, and with transtarsal motion.  The physician noted 
tenderness at the site of insertion of the Achilles tendon 
onto the calcaneus of the right foot, and upon palpation of 
the plantar fascia, primarily, the medial aspect of the right 
foot.  The physician noted plantar flexion of the right ankle 
from 20 degrees to 40 degrees, and inversion/eversion of the 
right foot measured 20/0.  The physician noted that pain 
increased with all active and passive ranges of motion of 
bilateral feet and ankles, and noted 5 degrees bilaterally of 
varus forefoot deformity.  X-rays taken of the veteran's feet 
in May 2002 revealed bilateral hallux valgus deformities and 
also pes planus on both sides.  Neither recent fractures nor 
acute bony changes were noted.  The physician diagnosed the 
veteran with bilateral pes planus, bilateral hallux 
valgus/bunion, and bilateral plantar fascitis.

III.  Legal Analysis

The veteran contends that service-connected bilateral pes 
planus with hallux valgus and residuals of a bunionectomy of 
the left great toe are more severe than currently rated.  He 
also contends that he is entitled to a separate rating for 
residuals of a bunionectomy.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's bilateral pes planus with 
hallux valgus and residuals of a bunionectomy of the left 
great toe as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Pursuant to Diagnostic Code 5276, a 30 percent evaluation is 
warranted for severe bilateral pes planus and requires 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced bilateral pes planus and requires marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

At the outset, the Board notes that it appears that the RO 
has appropriately assigned a single rating for pes planus 
with hallux valgus and residuals of a bunionectomy, as the 
medical evidence indicates that these conditions effectively 
constitute a single foot disability.  See 38 C.F.R. § 4.14 
(providing that evaluation of the same disability under 
different diagnostic codes is to be avoided).  Indeed, as 
callosities are included among the criteria for evaluating 
pes planus under Diagnostic Code 5276, as indicated above, 
any bunions that the veteran have experienced are part and 
parcel of his pes planus.  While separate evaluations for 
separate problems arising from the same injury may be 
assigned if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (see Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), here, there is no basis 
for assigning a separate evaluation for residuals of a 
bunionectomy.  Any reoccurring bunions are considered in 
evaluating the overall degree of severity of the veteran's 
pes planus, and the non-tender, nonsymptomatic scar remaining 
from the prior surgery provides no basis for assignment of a 
separate compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.

The evidence reflects that the veteran has complained of 
constant daily pain and swelling in his feet that gives him 
problems getting up from bed in the mornings, and that he has 
flare-ups of pain and stiffness in cold weather.  Arguably, 
functional loss due to pain is already contemplated in the 
diagnostic criteria used to evaluate the veteran's 
disability; hence, pain, alone, does not appear to provide a 
basis for any higher evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

However, the evidence of record clearly shows that the 
veteran has experienced severe bilateral pes planus over a 
number of years.  More recently, X-ray films taken in 
February 1999 show complete collapse of the veteran's arches 
and early talonavicular osteoarthritis.  Since then, the 
veteran has been issued numerous orthotic devices to help 
control the heel of each foot and add some rigidity to the 
arches.  In November 2000, a VA physician prescribed semi-
accomodative orthotics, noting that the veteran could not 
initially tolerate hard orthotics.  The veteran continued to 
undergo various fittings of orthotic devices in 2001 and 
2002, with break-in procedures, numerous wrappings, and even 
attempting sneakers with inserts for a period of time.  While 
a recent orthotic device has appeared to help with balance, 
it has not decreased the veteran's pain.  Overall, the use of 
orthotic devices has not improved the veteran's pes planus.
   
In addition, there is objective evidence of tenderness on 
palpation of plantar surfaces bilaterally, as well as 
eversion of each foot at the ankle.  Ankle eversion in 
weightbearing bilaterally measured 10 degrees in May 2002; 
forefoot deformity measured 5 degrees of varus.  While severe 
spasm of the tendo achillis on manipulation has not been 
demonstrated, there is somewhat comparable evidence of 
tightness of the heel cords, as well as heel cord shortening, 
beginning in 1998.  Each of these findings has contributed to 
the veteran's gait problems, resulting in functional loss due 
to incoordination.  See 38 C.F.R. §§ 4.40 and 4.45.

As regards functional loss  due to pain and other factors, 
the Board notes that that at least some of the veteran's pain 
and other symptoms are likely attributable to conditions that 
are, possibly, medically related to pes planus-i.e., plantar 
fascitis and degenerative joint disease-but for which 
service connection has not specifically been granted.  
Symptoms attributable to nonservice-connected disabilities 
generally may not be considered in evaluating the service-
connected disability under consideration.  See 38 C.F.R. 
§ 4.14.  However, in a case such as this, in which, given the 
nature of the symptoms, there is likely some overlap, and no 
physician has indicated that it is possible to separate the 
symptoms and effects of other disabilities affecting the 
veteran's feet, the Board has, consistent with the reasonable 
doubt doctrine, attributed the vast majority of the veteran's 
symptoms to the service-connected pes planus.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 183 (1998).  

In light of all the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that the veteran's 
present level of disability due to pes planus more nearly 
approximates the criteria for a 50 percent rating under 
Diagnostic Code 5276, the maximum rating assignable under 
that diagnostic code.  Hence, that is the rating that must be 
assigned.  


ORDER

A 50 percent rating for bilateral pes planus with hallux 
valgus and residuals of a bunionectomy of the left great toe 
is granted, subject to the pertinent legal authority 
governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



